DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 12/7/2021.
Claim(s) 2, 3, 13, 15, 16 and 26-30 has/have been cancelled.
No claims(s) has/have been added. 
Claims(s) 1, 4-12, 14 and 17-25 is/are currently pending.

Response to Arguments
Applicant's arguments filed 12/7/2021 have been fully considered but they are not persuasive.
On pages 8-9 of the remarks, in regard to claims 1, 10, 14 and 23, the Applicant disagrees with the rejection under 35 U.S.C. 103 as being unpatentable over Lee et al. US 20190223225 in view of Liu et al. US 20190182007. Specifically, the Applicant remarks:

Issue #1a:
“Applicants respectfully submit that the proposed Lee-Liu combination at least fails to disclose, teach or suggest "obtaining an access mode of a terminal device, wherein obtaining the access mode of the terminal device comprises determining the access mode of the terminal device based on at least one of a coverage of the terminal device, system traffic, and required quality of service, QoS, for a traffic," as recited in independent claim 1.”

Issue #1b:
	“There is no disclosure in the cited portions of Lee, however, of the base station obtaining any information from the user equipment, and thus no disclosure of obtaining an access mode of the user equipment. Furthermore, there is no justification in the Office Action for the assertion that "transmits" maps to "obtaining."”

Issue #1c:
	“Accordingly, the proposed Lee-Liu combination at least fails to disclose, teach or suggest "obtaining an access mode of a terminal device, wherein obtaining the access mode of the terminal device comprises determining the access mode of the terminal device based on at least one of a coverage of the terminal device, system traffic, and required quality of service, QoS, for a traffic," as recited in independent claim 1. Therefore, the proposed LeeLiu combination does not disclose every element of claim 1. For at least these reasons, Applicants respectfully request allowance of independent claim 1 together with claims dependent therefrom. For at least certain analogous reasons, Applicants respectfully request allowance of independent claims 10, 14 and 23 together with claims dependent therefrom.”

The Examiner respectfully disagrees.  
	With regards to issue #1a above:
	Lee et al. teaches:
	“In order to operate the aforementioned method, (1) a receiving end (e.g., user equipment) feedbacks a CQI report and/or a buffer state report (BSR) to a transmitting end (e.g., base station) through uplink control information. (2) The base station selects an optimized codebook subset from (1) based on a traffic amount and an interference amount. When the codebook subset is selected, it may or may not consider the uplink control information received from (1). (3) The base station transmits a codebook subset index to the user equipment via control information (e.g., DCI format), configures the number of RSs or an RS pattern based on a selected codebook subset index, and transmits data symbols through superposition based on the codebook subset index. (4) The user equipment performs channel estimation on the RSs or the RS pattern based on the codebook subset index. (5) The user equipment equalizes overlapped data symbols based on an estimated channel and detects a desired symbol by performing interference cancellation or multi-user detection based on the codebook subset index. In this case, if an overloading factor is equal to or less than 1 based on the codebook subset index, a MUD block of the user equipment 
	“In particular, it is necessary to perform superposition scheduling and signaling based on required traffic and an interference level. The present invention proposes a method of performing superposition scheduling and signaling based on traffic of a next generation 5G system and interference due to superposition. In particular, the present invention proposes a method of efficiently managing NOMA schemes utilizing a non-orthogonal codebook according to traffic or superposition scheduling.” (0084).
	“it may be able to adaptively utilize a NOMA or OMA operation in a given resource. By doing so, it may be able to control ISI or IUI by adaptively controlling an overloading factor and select a subset of a codebook within a range satisfying a target BLER.” (0094).
	“Among the NOMA techniques, when multi-user data are transmitted to the same time-frequency resource through superposition via a spreading scheme, an orthogonal codebook based type (e.g., SCMA, CDMA, etc.) assumes a multiple access scheme that uses a non-orthogonal spreading code.” (0069).
Where “user equipment” maps to “terminal device”, where “perform superposition scheduling and signaling based on required traffic and an interference level”/select a subset of a codebook within a range satisfying a target BLR” maps to “required quality of service, QoS, for a traffic”, where “required”, “traffic and an interference level”/”target BLER” maps to “quality of service, QoS, for a traffic”, where “The base station selects an optimized codebook subset from (1) based on a traffic amount and an interference amount”/”The user equipment performs channel estimation on the RSs or the RS pattern based on the codebook subset index” maps to “obtaining an access mode of a terminal device”, where “base station selects” maps to “obtaining”, “selects an optimized codebook subset”/”The base station transmits a codebook subset index to the user equipment via control information (e.g., DCI format)... user equipment equalizes overlapped data symbols based on an estimated channel and detects a desired symbol by performing interference cancellation or multi-user detection based on the codebook subset index” maps to “access mode”, since “user equipment...detects...based on the codebook subset index” maps to “access mode”, as the “codebook subset index” is being used to perform “detects a desired symbol”, where “detects” maps to “access”, “index” maps to “mode”, where “base station selects an optimized codebook subset from (1) based on a traffic amount and an interference amount” maps to “based on at least one of ..., and required quality of service, QoS, for a traffic”, where “based on” maps to “based on”. Where “NOMA” is associated with “an orthogonal codebook” and “NOMA”/”OMA” are selected “adaptively”, therefore, “NOMA”/”OMA” are also considered as also mapping to “access mode”.

With regards to issue #1b above:
“base station obtaining any information from the user equipment”.  For “obtaining an access mode of the user equipment”, please refer to issue #1a above.  Furthermore, “transmits” is considered as requiring “obtaining” in order to perform “transmits”, for further discussion related to “obtaining” please see issue #1a above.

With regards to issue #1c above:
	Please see the discussion with regards to issue #1a as detailed above.

On page 9 of the remarks, in regard to the dependent claims, the Applicant states that the claims are allowable at least due to the deficiencies of the ground of rejection applied to the independent claims.  
The Examiner respectfully disagrees.  The Examiner kindly refers the Applicant to the reasoning pertaining to the independent claims, detailed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 6, 7, 8, 9, 10, 11, 12, 23, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 20190223225 (cited in Non-Final Rejection dated 9/16/2021) in view of Liu et al. US 20190182007 (cited in Non-Final Rejection dated 9/16/2021).

As to claim 1:
Lee et al. discloses:
A method in a network device, comprising:
obtaining an access mode of a terminal device, wherein obtaining the access mode of the terminal device comprises determining the access mode of the terminal device based on at least one ..., ..., and required quality of service, QoS, for a traffic; and
 (“When the overloading factor does not exceed 1 by the codebook subset or the number of single user or multiple users is less than N, as shown in the left drawing of FIG. 8, a DCI format can indicate a user equipment to detect a 
(“In the aforementioned scheme, it may not use all orthogonal codewords depending on required traffic or a level of interference. For example, when a superposition factor K is not fully used due to a change of a traffic amount or a change of an interference amount according to a change of channel environment, it may be able to adaptively utilize a NOMA or OMA operation in a given resource. By doing so, it may be able to control ISI or IUI by adaptively controlling an overloading factor and select a subset of a codebook within a range satisfying a target BLER.”; Lee et al.; 0094)

(“The aforementioned physical resource may mean not only a time/frequency resource of a UE but also a time/frequency resource block (e.g., a physical resource block (PRB)).”; Lee et al.; 0126)

“UE” maps to “terminal device”,
“base station” maps to “network device”,
“The base station transmits a codebook subset index to the user equipment via control information (e.g., DCI format), configures the number of RSs or an RS pattern” maps to “obtaining an access mode of a terminal device, wherein obtaining the access mode of the terminal device”, where “transmits” maps to “obtaining”, 
 “it may not use all orthogonal codewords depending on required traffic or a level of interference. For example, when a superposition factor K is not fully used due to a change of a traffic amount or a change of an interference amount according to a change of channel environment, it may be able to adaptively utilize a NOMA or OMA operation”/”traffic” maps to “determining the access mode of the terminal device based on at least one ..., ..., and required quality of service, QoS, for a traffic”, where “adaptively utilize a NOMA or OMA” maps to “determined the access mode”, “level of interference” maps to “required quality of service, QoS”, where “interference” maps to “QoS”, and “traffic” maps to “for a traffic”
“adaptively utilize a NOMA or ... operation in a given resource”/”physical resource block (PRB)” maps to “a second resource set associated with a non-orthogonal multiple access, NOMA, mode”, where “NOMA” maps to “NOMA”, “given resource”/”PRB” maps to “second resource set”, “in” maps to “associated with”,
“configured ...with a ... orthogonal multiple access, .OMA, mode”, where “adaptively utilize” maps to “configured”, “OMA” maps to “.OMA”.

selecting, based solely on the access mode of the terminal device, an information transmission pattern for the terminal device from ... with a ... orthogonal multiple access, .OMA, mode and a second resource set associated with a non-orthogonal multiple access, NOMA, mode.
“adaptively utilize a NOMA or OMA operation in a given resource. By doing so, it may be able to control ISI or IUI by adaptively controlling an overloading factor and select a subset of a codebook within a range satisfying a target BLER”/”receiving end (e.g., user equipment) feedbacks a CQI report”/”The base station transmits a codebook subset index to the user equipment via control information (e.g., DCI format), configures the number of RSs or an RS pattern based on a selected codebook subset index”/” The user equipment performs channel estimation on the RSs or the RS pattern based on the codebook subset index” maps to “selecting, based solely on the access mode of the terminal device, an information transmission pattern for the terminal device”, where “RS pattern” maps to “information transmission pattern”, “base station transmits a codebook subset index to the user equipment”, “user equipment) feedbacks a CQI report”/”user equipment performs channel estimation”/”NOMA or OMA” maps to “based solely on an access mode of the terminal device”, where “user equipment” maps to “terminal device”, “NOMA or OMA” maps to “access mode”,  “solely”

Lee et al. teaches adaptively selecting between NOMA or OMA and performing channel estimation based on RS pattern, where a codebook is selected based on target BLER.

Lee et al. as described above does not explicitly teach:
from a first resource set associated
multiplexed [orthogonal multiple access], MOMA

However, Liu et al. further teaches a resource/multiplex/CQI capability which includes:
from a first resource set associated
(“while those in different group are sending CSI-RS on orthogonal CSI-RS REs”; Liu et al.; 0032)
(“For multiple DL precoded CSI-RS of a group of orthogonal beams multiplexed on the same resources”; Liu et al.; 0075)
(where
“REs”/”same resources” maps to “first resource set”

multiplexed [orthogonal multiple access], MOMA
(where
“MOMA”, where “multiplexed” maps to “multiplexed”

Liu et al. teaches performing multiplexed orthogonal communication where orthogonal and non-orthogonal have respective resources and teaches performing reporting of CSI based on CSI-RS pattern.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the resource/multiplex/CQI capability of Liu et al. into Lee et al. By modifying the OMA/messaging capability of Lee et al. to include the resource/multiplex/CQI capability as taught by the orthogonal/messaging capability of Liu et al., the benefits of reduced collision (Lee et al.; 0013) with improved resource management (Liu et al.; 0030) are achieved.

As to claim 5:
Lee et al. discloses:
determining the quality of service based on ... or use case.
(“In the aforementioned scheme, it may not use all orthogonal codewords depending on required traffic or a level of interference. For example, when a superposition factor K is not fully used due to a change of a traffic amount or a change of an interference amount according to a change of channel environment, it may be able to adaptively utilize a NOMA or OMA operation in a 
(where
“superposition factor K is not fully used” maps to “use case”

As to claim 6:
Lee et al. discloses:
in response to the access mode being the .OMA mode, ...and
in response to the access mode being the NOMA mode, selecting the information transmission pattern from the second resource set.
 (“In the aforementioned scheme, it may not use all orthogonal codewords depending on required traffic or a level of interference. For example, when a superposition factor K is not fully used due to a change of a traffic amount or a change of an interference amount according to a change of channel environment, it may be able to adaptively utilize a NOMA or OMA operation in a given resource. By doing so, it may be able to control ISI or IUI by adaptively controlling an overloading factor and select a subset of a codebook within a range satisfying a target BLER.”; Lee et al.; 0094)

Lee et al. as described above does not explicitly teach:
selecting the information transmission pattern from the first resource set;
multiplexed [orthogonal multiple access], MOMA

However, Liu et al. further teaches a resource/multiplex/CQI capability which includes:
selecting the information transmission pattern from the first resource set;
 (“while those in different group are sending CSI-RS on orthogonal CSI-RS REs”; Liu et al.; 0032)
(“For multiple DL precoded CSI-RS of a group of orthogonal beams multiplexed on the same resources”; Liu et al.; 0075)
(where
“REs”/”same resources” maps to “first resource set”

multiplexed [orthogonal multiple access], MOMA
(where
“orthogonal beams multiplexed on the same resources” maps to “MOMA”, where “multiplexed” maps to “multiplexed”

Liu et al. teaches performing multiplexed orthogonal communication where orthogonal and non-orthogonal have respective resources and teaches performing reporting of CSI based on CSI-RS pattern.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the resource/multiplex/CQI capability of Liu et al. into Lee et al. By modifying the 

As to claim 7:
Lee et al. discloses:
configuring ... and the second resource set.
(“To further achieve these and other advantages and in accordance with the purpose of the present invention, according to a further different embodiment, a user equipment (UE) transmitting data based on an orthogonal multiple access scheme includes a processor configured to randomly select a physical resource for performing non-orthogonal multiple access from a predefined contention based data transmission resource region”; Lee et al.; 0011)

Lee et al. as described above does not explicitly teach:
configuring the first resource set

However, Liu et al. further teaches a resource/multiplex/CQI capability which includes:
configuring the first resource set
(“For multiple DL precoded CSI-RS of a group of orthogonal beams multiplexed on the same resources, the CSI-RS patterns are configured to 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the resource/multiplex/CQI capability of Liu et al. into Lee et al. By modifying the OMA/messaging capability of Lee et al. to include the resource/multiplex/CQI capability as taught by the orthogonal/messaging capability of Liu et al., the benefits of reduced collision (Lee et al.; 0013) with improved resource management (Liu et al.; 0030) are achieved.

As to claim 8:
Lee et al. discloses:
wherein the information transmission pattern includes one or more of: ..., ..., and a reference signal pattern.
(“After the beam selection, the UE 10 may further estimate the precoded channel and report the CSI of the selected beam together with its CSI-RS pattern index and the group index.”; Liu et al.; 0150)


As to claim 9:
Lee et al. discloses:
transmitting information about the information transmission pattern to the terminal device.
(“On the contrary, when the overloading factor exceeds 1 and the number of multiple users is greater than N, as shown in the right drawing of FIG. 8, the DCI format can indicate the user equipment to detect a channel corresponding to a codeword based on multiple RSs or multiple reference patterns. And, the DCI format can explicitly inform the user equipment of the number of symbols of an RS or an RS pattern to be channel estimated by the user equipment to receive a data symbol according to a multi-user superposition access scheme.”; Lee et al.; 0098)

As to claim 10:
Lee et al. discloses:
A method in a terminal device, comprising:
receiving information about an information transmission pattern from a network device, the information transmission pattern being configured by the network device based solely on an access mode of the terminal device, wherein the network node determined the access mode of the terminal device based on at least one of ..., ..., and required quality of service, QoS, for a traffic, the information transmission pattern being configured ...with a ... orthogonal multiple access, .OMA, mode and a second resource set associated with a non-orthogonal multiple access, NOMA, mode;
(“When the overloading factor does not exceed 1 by the codebook subset or the number of single user or multiple users is less than N, as shown in the left drawing of FIG. 8, a DCI format can indicate a user equipment to detect a channel corresponding to a codeword based on a reference symbol, a reference signal (RS), or a reference pattern. On the contrary, when the overloading factor exceeds 1 and the number of multiple users is greater than N, as shown in the right drawing of FIG. 8, the DCI format can indicate the user equipment to detect a channel corresponding to a codeword based on multiple RSs or multiple reference patterns. And, the DCI format can explicitly inform the user equipment of the number of symbols of an RS or an RS pattern to be channel estimated by the user equipment to receive a data symbol according to a multi-user superposition access scheme. Or, when the number of symbols of an RS or an RS pattern to be channel estimated by the user equipment is defined in advance according to a codebook subset index, if the user equipment knows the codebook subset index, the user equipment is able to know the number of symbols of the RS or the RS pattern to be channel estimated by the user equipment.”; Lee et al.; 0098)
(“In the aforementioned scheme, it may not use all orthogonal codewords depending on required traffic or a level of interference. For example, when a 
 (“In order to operate the aforementioned method, (1) a receiving end (e.g., user equipment) feedbacks a CQI report and/or a buffer state report (BSR) to a transmitting end (e.g., base station) through uplink control information. (2) The base station selects an optimized codebook subset from (1) based on a traffic amount and an interference amount. When the codebook subset is selected, it may or may not consider the uplink control information received from (1). (3) The base station transmits a codebook subset index to the user equipment via control information (e.g., DCI format), configures the number of RSs or an RS pattern based on a selected codebook subset index, and transmits data symbols through superposition based on the codebook subset index. (4) The user equipment performs channel estimation on the RSs or the RS pattern based on the codebook subset index. (5) The user equipment equalizes overlapped data symbols based on an estimated channel and detects a desired symbol by performing interference cancellation or multi-user detection based on the codebook subset index. In this case, if an overloading factor is equal to or less than 1 based on the codebook subset index, a MUD block of the user equipment does not operate and a desired symbol is detected through a UE-
(“The aforementioned physical resource may mean not only a time/frequency resource of a UE but also a time/frequency resource block (e.g., a physical resource block (PRB)).”; Lee et al.; 0126)
(where
“UE” maps to “terminal device”,
“base station” maps to “network device”,
“The base station transmits a codebook subset index to the user equipment via control information (e.g., DCI format), configures the number of RSs or an RS pattern” maps to “receiving information about an information transmission pattern from a network device”, where “transmits” maps to “receiving”, “RS pattern” maps to “information transmission pattern”,
“adaptively utilize a NOMA or OMA operation in a given resource. By doing so, it may be able to control ISI or IUI by adaptively controlling an overloading factor and select a subset of a codebook within a range satisfying a target BLER”/”receiving end (e.g., user equipment) feedbacks a CQI report”/”The base station transmits a codebook subset index to the user equipment via control information (e.g., DCI format), configures the number of RSs or an RS pattern based on a selected codebook subset index”/” The user equipment performs channel estimation on the RSs or the RS pattern based on the codebook subset index” maps to “the information transmission pattern being configured by the network device based solely on an access mode of the terminal device”, where “RS pattern” maps to “information transmission pattern”, “base station transmits a codebook subset index to the user equipment” maps to “configured by the network device”, “user equipment) feedbacks a CQI report”/”user equipment performs channel estimation”/”NOMA or OMA” maps to “based solely on an access mode of the terminal device”, where “user equipment” maps to “terminal device”, “NOMA or OMA” maps to “access mode”, determination is based solely on the information associated with the “user equipment” which maps to “solely”
“adaptively utilize a NOMA or OMA operation in a given resource. By doing so, it may be able to control ISI or IUI by adaptively controlling an overloading factor and select a subset of a codebook within a range satisfying a target BLER”/”traffic” maps to “wherein the network node determined the access mode of the terminal device based on at least one of ..., ..., and required quality of service, QoS, for a traffic”, where “adaptively utilize a NOMA or OMA” maps to “determined the access mode”, “satisfying a target BLER” maps to “required quality of service, QoS”, where “BLER” maps to “QoS”, and “traffic” maps to “for a traffic”
“adaptively utilize a NOMA or ... operation in a given resource”/”physical resource block (PRB)” maps to “a second resource set associated with a non-orthogonal multiple access, NOMA, mode”, where “NOMA” maps to “NOMA”, “given resource”/”PRB” maps to “second resource set”, “in” maps to “associated with”,
“configured ...with a ... orthogonal multiple access, .OMA, mode”, where “adaptively utilize” maps to “configured”, “OMA” maps to “.OMA”.

...
wherein the information transmission pattern includes one or more of .... and a reference signal pattern.
(where
“the DCI format can explicitly inform the user equipment of the number of symbols of an RS or an RS pattern” maps to “the information transmission pattern includes one or more of .... and a reference signal pattern”, where “RS pattern” maps to “reference signal pattern”

Lee et al. teaches adaptively selecting between NOMA or OMA and performing channel estimation based on RS pattern, where a codebook is selected based on target BLER.

Lee et al. as described above does not explicitly teach:
from a first resource set associated
multiplexed [orthogonal multiple access], MOMA
performing transmission to the network device based on the received information; and


from a first resource set associated
(“while those in different group are sending CSI-RS on orthogonal CSI-RS REs”; Liu et al.; 0032)
(“For multiple DL precoded CSI-RS of a group of orthogonal beams multiplexed on the same resources”; Liu et al.; 0075)
(where
“REs”/”same resources” maps to “first resource set”

multiplexed [orthogonal multiple access], MOMA
(where
“orthogonal beams multiplexed on the same resources” maps to “MOMA”, where “multiplexed” maps to “multiplexed”

performing transmission to the network device based on the received information; and
(“After the beam selection, the UE 10 may further estimate the precoded channel and report the CSI of the selected beam together with its CSI-RS pattern index and the group index.”; Liu et al.; 0150)
(“Each RS pattern is transmitted from an antenna port at the eNB.”; Liu et al.; 0013)
(where
“performing transmission to the network device”
“RS pattern is transmitted” maps to “received information”,
“report...CSI-RS pattern index” maps to “based on”

Liu et al. teaches performing multiplexed orthogonal communication where orthogonal and non-orthogonal have respective resources and teaches performing reporting of CSI based on CSI-RS pattern.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the resource/multiplex/CQI capability of Liu et al. into Lee et al. By modifying the OMA/messaging capability of Lee et al. to include the resource/multiplex/CQI capability as taught by the orthogonal/messaging capability of Liu et al., the benefits of reduced collision (Lee et al.; 0013) with improved resource management (Liu et al.; 0030) are achieved.

As to claim 11:
Lee et al. discloses:
determining, based on the received information, the information transmission pattern ...and the second resource set; and
(“When the overloading factor does not exceed 1 by the codebook subset or the number of single user or multiple users is less than N, as shown in the left drawing of FIG. 8, a DCI format can indicate a user equipment to detect a 
(“In the aforementioned scheme, it may not use all orthogonal codewords depending on required traffic or a level of interference. For example, when a superposition factor K is not fully used due to a change of a traffic amount or a change of an interference amount according to a change of channel environment, it may be able to adaptively utilize a NOMA or OMA operation in a given resource. By doing so, it may be able to control ISI or IUI by adaptively controlling an overloading factor and select a subset of a codebook within a range satisfying a target BLER.”; Lee et al.; 0094)


from the first resource set
performing the transmission to the network device based on the information transmission pattern.

However, Liu et al. further teaches a resource/CQI capability which includes:
from the first resource set
(“For multiple DL precoded CSI-RS of a group of orthogonal beams multiplexed on the same resources, the CSI-RS patterns are configured to implicitly identify different beams. For illustration, Pattern 1 indicates a beam-specific power configuration for CSI-RS resource units (explained in one or more embodiments of a first example of the present invention) and Pattern 2 indicates a beam-specific scrambling sequence for CSI-RS sequences (explained in one or more embodiments of a second example of the present invention).”; Liu et al.; 0075)

performing the transmission to the network device based on the information transmission pattern.
(“After the beam selection, the UE 10 may further estimate the precoded channel and report the CSI of the selected beam together with its CSI-RS pattern index and the group index.”; Liu et al.; 0150)
(“Each RS pattern is transmitted from an antenna port at the eNB.”; Liu et al.; 0013)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the resource/CQI capability of Liu et al. into Lee et al. By modifying the OMA/messaging capability of Lee et al. to include the resource/CQI capability as taught by the orthogonal/messaging capability of Liu et al., the benefits of reduced collision (Lee et al.; 0013) with improved resource management (Liu et al.; 0030) are achieved.

As to claim 12:
Lee et al. discloses:
receiving, from the network device, information ...and the second resource set configured at the network device.
(“1. A UE recognizes a physical resource region in which contention based MA operates, an MCS level, power control, and the like via a predefined or broadcast step and an RRC connection step.”; Lee et al.; 0172)
(“7. A base station and the UE share the physical resource region in which the contention based MA operates, the MCS level, the power control, etc. through the predefined or broadcast step and the RRC connection step. In the operation above, the base station may perform blind detection in a state that the base station does not know a part of the information.”; Lee et al.; 0179)

Lee et al. as described above does not explicitly teach:
about the first resource set

However, Liu et al. further teaches a resource capability which includes:
about the first resource set
(“To avoid the inter-beam interference, the BS 20 send the CSI-RSs for the beams in different groups on orthogonal resources, such as orthogonal antenna ports, different time slots, subcarriers or resource blocks. The configuration information of CSI-RSs for each group is indicated to the UEs 10, which can be regarded as group-specific information. The orthogonal beams within one group do not interfere with each other. The orthogonal beams are allocated common resources, such as same CSI-RS antenna port, same time slot, same subcarrier, or any combination. In order to let the UEs 10 identify the CSI-RSs sent on the common for respective orthogonal beam within the same group, the CSI-RS beam patterns are introduced, which can implicitly separate the CSI-RSs on the common resources with no more additional signal information. Therefore, 64 CSI-RSs for 64 beams in FIG. 3A only cost 8 groups or 8 sets of orthogonal resources instead of 64 orthogonal resources. In addition, the network only informs the group-specific configuration information of 8 CSI-RS groups. The UEs 10 detect the CSI-RS pattern to identify the corresponding beam within the group.”; Liu et al.; 0072)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the resource 

As to claim 23:
Lee et al. discloses:
A terminal device, comprising:
a processor; and
a memory, the memory containing program including instructions executable by the processor, the processor being configured to cause the terminal device to:
receive information about an information transmission pattern from a network device, the information transmission pattern being configured by the network device based solely on an access mode of the terminal device, wherein the network node determined the access mode of the terminal device based on at least one of ..., ..., and required quality of service, QoS, for a traffic, the information transmission pattern being configured from a first resource set associated with a ... orthogonal multiple access, .OMA, mode and a second resource set associated with a non-orthogonal multiple access, NOMA, mode;
(“When the overloading factor does not exceed 1 by the codebook subset or the number of single user or multiple users is less than N, as shown in the left 
(“In the aforementioned scheme, it may not use all orthogonal codewords depending on required traffic or a level of interference. For example, when a superposition factor K is not fully used due to a change of a traffic amount or a change of an interference amount according to a change of channel environment, it may be able to adaptively utilize a NOMA or OMA operation in a given resource. By doing so, it may be able to control ISI or IUI by adaptively controlling an overloading factor and select a subset of a codebook within a range satisfying a target BLER.”; Lee et al.; 0094)

(“The aforementioned physical resource may mean not only a time/frequency resource of a UE but also a time/frequency resource block (e.g., a physical resource block (PRB)).”; Lee et al.; 0126)

“UE” maps to “terminal device”,
“base station” maps to “network device”,
“The base station transmits a codebook subset index to the user equipment via control information (e.g., DCI format), configures the number of RSs or an RS pattern” maps to “receiving information about an information transmission pattern from a network device”, where “transmits” maps to “receiving”, “RS pattern” maps to “information transmission pattern”,
“adaptively utilize a NOMA or OMA operation in a given resource. By doing so, it may be able to control ISI or IUI by adaptively controlling an overloading factor and select a subset of a codebook within a range satisfying a target BLER”/”receiving end (e.g., user equipment) feedbacks a CQI report”/”The base station transmits a codebook subset index to the user equipment via control information (e.g., DCI format), configures the number of RSs or an RS pattern based on a selected codebook subset index”/” The user equipment performs channel estimation on the RSs or the RS pattern based on the codebook subset index” maps to “the information transmission pattern being configured by the network device based solely on an access mode of the terminal device”, where “RS pattern” maps to “information transmission pattern”, “base station transmits a codebook subset index to the user equipment” maps to “configured by the network device”, “user equipment) feedbacks a CQI report”/”user equipment performs channel estimation”/”NOMA or OMA” maps to “based solely on an access mode of the terminal device”, where “user equipment” maps to “terminal device”, “NOMA or OMA” maps to “access mode”, determination is based solely on the information associated with the “user equipment” which maps to “solely”
“adaptively utilize a NOMA or OMA operation in a given resource. By doing so, it may be able to control ISI or IUI by adaptively controlling an overloading factor and select a subset of a codebook within a range satisfying a target BLER”/”traffic” maps to “wherein the network node determined the access mode of the terminal device based on at least one of ..., ..., and required quality of service, QoS, for a traffic”, where “adaptively utilize a NOMA or OMA” maps to “determined the access mode”, “satisfying a target BLER” maps to “required quality of service, QoS”, where “BLER” maps to “QoS”, and “traffic” maps to “for a traffic”
“adaptively utilize a NOMA or ... operation in a given resource”/”physical resource block (PRB)” maps to “a second resource set associated with a non-orthogonal multiple access, NOMA, mode”, where “NOMA” maps to “NOMA”, “given resource”/”PRB” maps to “second resource set”, “in” maps to “associated with”,
“adaptively utilize a ... or OMA operation” maps to “configured ...with a ... orthogonal multiple access, .OMA, mode”, where “adaptively utilize” maps to “configured”, “OMA” maps to “.OMA”.

...
wherein the information transmission pattern includes one or more of .... and a reference signal pattern.

“the DCI format can explicitly inform the user equipment of the number of symbols of an RS or an RS pattern” maps to “the information transmission pattern includes one or more of .... and a reference signal pattern”, where “RS pattern” maps to “reference signal pattern”

Lee et al. teaches adaptively selecting between NOMA or OMA and performing channel estimation based on RS pattern, where a codebook is selected based on target BLER.

Lee et al. as described above does not explicitly teach:
from a first resource set associated
multiplexed [orthogonal multiple access], MOMA
perform transmission to the network device based on the received information; and

However, Liu et al. further teaches a resource/multiplex/CQI capability which includes:
from a first resource set associated
(“while those in different group are sending CSI-RS on orthogonal CSI-RS REs”; Liu et al.; 0032)
(“For multiple DL precoded CSI-RS of a group of orthogonal beams multiplexed on the same resources”; Liu et al.; 0075)

“REs”/”same resources” maps to “first resource set”

multiplexed [orthogonal multiple access], MOMA
(where
“orthogonal beams multiplexed on the same resources” maps to “MOMA”, where “multiplexed” maps to “multiplexed”

perform transmission to the network device based on the received information; and
(“After the beam selection, the UE 10 may further estimate the precoded channel and report the CSI of the selected beam together with its CSI-RS pattern index and the group index.”; Liu et al.; 0150)
(“Each RS pattern is transmitted from an antenna port at the eNB.”; Liu et al.; 0013)
(where
“report the CSI” maps to “performing transmission to the network device”
“RS pattern is transmitted” maps to “received information”,
“report...CSI-RS pattern index” maps to “based on”

Liu et al. teaches performing multiplexed orthogonal communication where orthogonal and non-orthogonal have respective resources and teaches performing reporting of CSI based on CSI-RS pattern.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the resource/multiplex/CQI capability of Liu et al. into Lee et al. By modifying the OMA/messaging capability of Lee et al. to include the resource/multiplex/CQI capability as taught by the orthogonal/messaging capability of Liu et al., the benefits of reduced collision (Lee et al.; 0013) with improved resource management (Liu et al.; 0030) are achieved.

As to claim 24:
Lee et al. discloses:
determining, based on the received information, the information transmission pattern ...and the second resource set; and
(“When the overloading factor does not exceed 1 by the codebook subset or the number of single user or multiple users is less than N, as shown in the left drawing of FIG. 8, a DCI format can indicate a user equipment to detect a channel corresponding to a codeword based on a reference symbol, a reference signal (RS), or a reference pattern. On the contrary, when the overloading factor exceeds 1 and the number of multiple users is greater than N, as shown in the right drawing of FIG. 8, the DCI format can indicate the user equipment to detect a channel corresponding to a codeword based on multiple RSs or multiple reference patterns. And, the DCI format can explicitly inform the user equipment of the number of symbols of an RS or an RS pattern to be channel estimated by 
(“In the aforementioned scheme, it may not use all orthogonal codewords depending on required traffic or a level of interference. For example, when a superposition factor K is not fully used due to a change of a traffic amount or a change of an interference amount according to a change of channel environment, it may be able to adaptively utilize a NOMA or OMA operation in a given resource. By doing so, it may be able to control ISI or IUI by adaptively controlling an overloading factor and select a subset of a codebook within a range satisfying a target BLER.”; Lee et al.; 0094)

Lee et al. as described above does not explicitly teach:
from the first resource set
performing the transmission to the network device based on the information transmission pattern.

However, Liu et al. further teaches a resource/CQI capability which includes:
from the first resource set


performing the transmission to the network device based on the information transmission pattern.
(“After the beam selection, the UE 10 may further estimate the precoded channel and report the CSI of the selected beam together with its CSI-RS pattern index and the group index.”; Liu et al.; 0150)
(“Each RS pattern is transmitted from an antenna port at the eNB.”; Liu et al.; 0013)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the resource/CQI capability of Liu et al. into Lee et al. By modifying the OMA/messaging capability of Lee et al. to include the resource/CQI capability as taught by the orthogonal/messaging capability of Liu et al., the benefits of reduced collision 

As to claim 25:
Lee et al. discloses:
receiving, from the network device, information ...and the second resource set configured at the network device.
(“1. A UE recognizes a physical resource region in which contention based MA operates, an MCS level, power control, and the like via a predefined or broadcast step and an RRC connection step.”; Lee et al.; 0172)
(“7. A base station and the UE share the physical resource region in which the contention based MA operates, the MCS level, the power control, etc. through the predefined or broadcast step and the RRC connection step. In the operation above, the base station may perform blind detection in a state that the base station does not know a part of the information.”; Lee et al.; 0179)

Lee et al. as described above does not explicitly teach:
about the first resource set

However, Liu et al. further teaches a resource capability which includes:
about the first resource set
(“To avoid the inter-beam interference, the BS 20 send the CSI-RSs for the beams in different groups on orthogonal resources, such as orthogonal 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the resource capability of Liu et al. into Lee et al. By modifying the OMA/messaging capability of Lee et al. to include the resource capability as taught by the orthogonal/messaging capability of Liu et al., the benefits of reduced collision (Lee et al.; 0013) with improved resource management (Liu et al.; 0030) are achieved.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 20190223225 (cited in Non-Final Rejection dated 9/16/2021) in view of Liu et al. US 20190182007 (cited in Non-Final Rejection dated 9/16/2021) and in further view of Tani et al. US 20180376409 (cited in Non-Final Rejection dated 3/17/2020).

As to claim 4:
Lee et al. as described above does not explicitly teach:
wherein determining the access mode of the terminal device comprising:
in response to … and/or … and/ or die required QoS being lower than a predetermined QoS threshold, determining the NOMA mode as the access mode of the terminal device: and
in response to … and/or the system, … and/ or the required QoS being higher than tire predetermined QoS threshold, determining: the MDMA mode as the access mode of the terminal device.

However, Tani et al. further teaches a threshold capability which includes:
wherein determining the access mode of the terminal device comprising:
(“That is, the mobile station 221 determines whether the DL path loss at the mobile station 221 in the base station cell selected at step S305 is greater than the threshold value Th#2 (step S308). The threshold value Th#2 is a threshold value indicated by the NOMA possible quality information included in the broadcast signal received at step S301 and is, for example, a threshold value that is greater than the threshold value Th#1. 

(“Next, the base station 110 wirelessly transmits user data destined for the mobile station 221 (step S903). In the case of transmitting the user data by NOMA at step S903, the base station 110 transmits the user data by using the frequency domain and MCS indicated by the NOMA-enabled frequency/MCS information described above. In the case of transmitting the user data not by NOMA (e.g., by OFDMA), the base station 110 transmits the user data by using a frequency domain and MCS different from the frequency domain and MCS indicated by the NOMA-enabled frequency/MCS information described above.”; Tani et al.; 0112)

in response to … and/or … and/ or  required QoS being lower than a predetermined QoS threshold, determining the NOMA mode as the access mode of the terminal device: and
(FIG. 3, step S308, S310, where “Threshold value Th#2”/”threshold value Th#2 is a threshold value indicated by the NOMA possible quality information” maps to “QoS threshold”

in response to … and/or … and/ or the required QoS being higher than tire predetermined QoS threshold, determining: the MDMA mode as the access mode of the terminal device.
(FIG. 3, step S308, S309)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the threshold capability of Tani et al. into Lee et al. By modifying the OMA/NOMA capability of  Lee et al. to include the threshold capability as taught by the NOMA-enabled/NOMA-nonenabled capability of Tani et al., the benefits of reduced control signal transmission (Tani et al.; 0195) are achieved.

Claim(s) 14, 19, 20, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 20190223225 (cited in Non-Final Rejection dated 9/16/2021) in view of Liu et al. US 20190182007 (cited in Non-Final Rejection dated 9/16/2021) and in further view of Soriaga et al. US 20150358971 (cited in Non-Final Rejection dated 9/16/2021).

As to claim 14:
Lee et al. discloses:
A network device, comprising:
a processor; and
a memory, the memory containing program including instructions executable by the processor, the processor being configured to cause the network device to:
obtain an access mode of a terminal device, wherein the processor is configured to obtain the access mode of the terminal device by determining the access mode of the terminal device based on at least one of ..., ..., and required quality of service, QoS, for a traffic; and
 (“When the overloading factor does not exceed 1 by the codebook subset or the number of single user or multiple users is less than N, as shown in the left drawing of FIG. 8, a DCI format can indicate a user equipment to detect a channel corresponding to a codeword based on a reference symbol, a reference signal (RS), or a reference pattern. On the contrary, when the overloading factor exceeds 1 and the number of multiple users is greater than N, as shown in the right drawing of FIG. 8, the DCI format can indicate the user equipment to detect a channel corresponding to a codeword based on multiple RSs or multiple reference patterns. And, the DCI format can explicitly inform the user equipment of the number of symbols of an RS or an RS pattern to be channel estimated by the user equipment to receive a data symbol according to a multi-user superposition access scheme. Or, when the number of symbols of an RS or an RS pattern to be channel estimated by the user equipment is defined in advance according to a codebook subset index, if the user equipment knows the codebook subset index, the user equipment is able to know the number of 
(“In the aforementioned scheme, it may not use all orthogonal codewords depending on required traffic or a level of interference. For example, when a superposition factor K is not fully used due to a change of a traffic amount or a change of an interference amount according to a change of channel environment, it may be able to adaptively utilize a NOMA or OMA operation in a given resource. By doing so, it may be able to control ISI or IUI by adaptively controlling an overloading factor and select a subset of a codebook within a range satisfying a target BLER.”; Lee et al.; 0094)
 (“In order to operate the aforementioned method, (1) a receiving end (e.g., user equipment) feedbacks a CQI report and/or a buffer state report (BSR) to a transmitting end (e.g., base station) through uplink control information. (2) The base station selects an optimized codebook subset from (1) based on a traffic amount and an interference amount. When the codebook subset is selected, it may or may not consider the uplink control information received from (1). (3) The base station transmits a codebook subset index to the user equipment via control information (e.g., DCI format), configures the number of RSs or an RS pattern based on a selected codebook subset index, and transmits data symbols through superposition based on the codebook subset index. (4) The user equipment performs channel estimation on the RSs or the RS pattern based on the codebook subset index. (5) The user equipment equalizes overlapped data symbols based on an estimated channel and detects a desired 
(“The aforementioned physical resource may mean not only a time/frequency resource of a UE but also a time/frequency resource block (e.g., a physical resource block (PRB)).”; Lee et al.; 0126)
(where
“UE” maps to “terminal device”,
“base station” maps to “network device”,
“The base station transmits a codebook subset index to the user equipment via control information (e.g., DCI format), configures the number of RSs or an RS pattern” maps to “obtaining an access mode of a terminal device, wherein obtaining the access mode of the terminal device”, where “transmits” maps to “obtaining”, 
 “it may not use all orthogonal codewords depending on required traffic or a level of interference. For example, when a superposition factor K is not fully used due to a change of a traffic amount or a change of an interference amount according to a change of channel environment, it may be able to adaptively utilize a NOMA or OMA operation”/”traffic” maps to “determining the access mode of the terminal device based on at least one ..., ..., and required quality of service, QoS, for a traffic”, where “adaptively utilize a NOMA or OMA” maps to “determined the access mode”, “level of interference” maps to “required quality of service, QoS”, where “interference” maps to “QoS”, and “traffic” maps to “for a traffic”
“adaptively utilize a NOMA or ... operation in a given resource”/”physical resource block (PRB)” maps to “a second resource set associated with a non-orthogonal multiple access, NOMA, mode”, where “NOMA” maps to “NOMA”, “given resource”/”PRB” maps to “second resource set”, “in” maps to “associated with”,
“adaptively utilize a ... or OMA operation” maps to “configured ...with a ... orthogonal multiple access, .OMA, mode”, where “adaptively utilize” maps to “configured”, “OMA” maps to “.OMA”.

select, based solely on the access mode of the terminal device, an information transmission pattern for the terminal device from a first resource set associated with a multiplexed orthogonal multiple access, MOMA, mode and a second resource set associated with a non-orthogonal multiple access, NOMA, mode.
“adaptively utilize a NOMA or OMA operation in a given resource. By doing so, it may be able to control ISI or IUI by adaptively controlling an overloading factor and select a subset of a codebook within a range satisfying a target BLER”/”receiving end (e.g., user equipment) feedbacks a CQI report”/”The “selecting, based solely on the access mode of the terminal device, an information transmission pattern for the terminal device”, where “RS pattern” maps to “information transmission pattern”, “base station transmits a codebook subset index to the user equipment”, “user equipment) feedbacks a CQI report”/”user equipment performs channel estimation”/”NOMA or OMA” maps to “based solely on an access mode of the terminal device”, where “user equipment” maps to “terminal device”, “NOMA or OMA” maps to “access mode”, determination is based solely on information associated with the “user equipment” which maps to “solely”

Lee et al. teaches adaptively selecting between NOMA or OMA and performing channel estimation based on RS pattern, where a codebook is selected based on target BLER.

Lee et al. as described above does not explicitly teach:
	system traffic
from a first resource set associated
multiplexed [orthogonal multiple access], MOMA


from a first resource set associated
(“while those in different group are sending CSI-RS on orthogonal CSI-RS REs”; Liu et al.; 0032)
(“For multiple DL precoded CSI-RS of a group of orthogonal beams multiplexed on the same resources”; Liu et al.; 0075)
(where
“REs”/”same resources” maps to “first resource set”

multiplexed [orthogonal multiple access], MOMA
(where
“orthogonal beams multiplexed on the same resources” maps to “MOMA”, where “multiplexed” maps to “multiplexed”

Liu et al. teaches performing multiplexed orthogonal communication where orthogonal and non-orthogonal have respective resources and teaches performing reporting of CSI based on CSI-RS pattern.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the resource/multiplex/CQI capability of Liu et al. into Lee et al. By modifying the OMA/messaging capability of Lee et al. to include the resource/multiplex/CQI 

However, Soriaga et al. further teaches a load capability which includes:
system traffic
(“In another example, the processing circuit 1702 (e.g., the non-orthogonal multiple access management circuit/module 1706) executing the non-orthogonal multiple access management operations 1708 can coordinate and choose whether to increase or decrease non-orthogonal multiple access. In some implementations, the processing circuit 1702 (e.g., the non-orthogonal multiple access management circuit/module 1706) may be adapted to cause a message to be broadcast, where the broadcast message indicates whether the network is accepting non-orthogonal multiple access. For instance, if a detected condition includes information that a base station is heavily loaded, the base station could be instructed by the network entity 1700 (or on its own accord if the base station is the relevant network entity 1700) to broadcast a message indicating that it will not accept any non-orthogonal multiple access or an increase in non-orthogonal multiple access. On the other hand, if the detected condition includes an indication that the network is lightly loaded, a message can be broadcast indicating that non-orthogonal multiple access and asynchronous transmissions will be allowed.”; Soriaga et al.; 0109)
(where
“system traffic”

Soriaga et al. teaches determining the loading of a network based on the loading of a base station.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the load capability of Soriaga et al. into Lee et al. By modifying the processing capability of Lee et al. to include the load capability as taught by the processing capability of Soriaga et al., the benefits of improved efficiencies (Soriaga et al.; 0041) are achieved.

As to claim 19:
Lee et al. discloses:
in response to the access mode being the .OMA mode, selecting the information transmission pattern...; and
(“To further achieve these and other advantages and in accordance with the purpose of the present invention, according to a further different embodiment, a user equipment (UE) transmitting data based on an orthogonal multiple access scheme includes a processor configured to randomly select a physical resource for performing non-orthogonal multiple access from a predefined contention based data transmission resource region, the processor configured to select a 

in response to the access mode being the NOMA mode, selecting the information transmission pattern from the second resource set.
(“To achieve these and other advantages and in accordance with the purpose of the present invention, as embodied and broadly described, according to one embodiment, a method for a user equipment (UE) transmitting data based on a non-orthogonal multiple access scheme, includes the steps of randomly selecting a physical resource for performing non-orthogonal multiple access from a predefined contention based data transmission resource region, selecting a reference signal sequence for performing contention based data transmission through the selected physical resource,”; Lee et al.; 0009)

determining the quality of service based on ... or use case.
(“In the aforementioned scheme, it may not use all orthogonal codewords depending on required traffic or a level of interference. For example, when a superposition factor K is not fully used due to a change of a traffic amount or a change of an interference amount according to a change of channel environment, it may be able to adaptively utilize a NOMA or OMA operation in a given resource. By doing so, it may be able to control ISI or IUI by adaptively controlling an overloading factor and select a subset of a codebook within a range satisfying a target BLER.”; Lee et al.)

“superposition factor K is not fully used” maps to “use case”

Lee et al. as described above does not explicitly teach:
multiplexed [orthogonal multiple access], MOMA
from the first resource set

However, Liu et al. further teaches a resource/multiplex/CQI capability which includes:

multiplexed [orthogonal multiple access], MOMA
(where
“orthogonal beams multiplexed on the same resources” maps to “MOMA”, where “multiplexed” maps to “multiplexed”

from the first resource set
 (“while those in different group are sending CSI-RS on orthogonal CSI-RS REs”; Liu et al.; 0032)
(“For multiple DL precoded CSI-RS of a group of orthogonal beams multiplexed on the same resources”; Liu et al.; 0075)
(where
“REs”/”same resources” maps to “first resource set”



As to claim 20:
Lee et al. discloses:
configuring ... and the second resource set.
(“To further achieve these and other advantages and in accordance with the purpose of the present invention, according to a further different embodiment, a user equipment (UE) transmitting data based on an orthogonal multiple access scheme includes a processor configured to randomly select a physical resource for performing non-orthogonal multiple access from a predefined contention based data transmission resource region”; Lee et al.; 0011)

Lee et al. as described above does not explicitly teach:
configuring the first resource set

However, Liu et al. further teaches a resource/multiplex/CQI capability which includes:
configuring the first resource set
(“For multiple DL precoded CSI-RS of a group of orthogonal beams multiplexed on the same resources, the CSI-RS patterns are configured to implicitly identify different beams. For illustration, Pattern 1 indicates a beam-specific power configuration for CSI-RS resource units (explained in one or more embodiments of a first example of the present invention) and Pattern 2 indicates a beam-specific scrambling sequence for CSI-RS sequences (explained in one or more embodiments of a second example of the present invention)”; Liu et al.; 0075)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the resource/multiplex/CQI capability of Liu et al. into Lee et al. By modifying the OMA/messaging capability of Lee et al. to include the resource/multiplex/CQI capability as taught by the orthogonal/messaging capability of Liu et al., the benefits of reduced collision (Lee et al.; 0013) with improved resource management (Liu et al.; 0030) are achieved.

As to claim 21:
Lee et al. discloses:
wherein the information transmission pattern includes one or more of: ..., ..., and a reference signal pattern.

(“Each RS pattern is transmitted from an antenna port at the eNB.”; Liu et al.; 0013)

As to claim 22:
Lee et al. discloses:
transmitting information about the information transmission pattern to the terminal device.
(“On the contrary, when the overloading factor exceeds 1 and the number of multiple users is greater than N, as shown in the right drawing of FIG. 8, the DCI format can indicate the user equipment to detect a channel corresponding to a codeword based on multiple RSs or multiple reference patterns. And, the DCI format can explicitly inform the user equipment of the number of symbols of an RS or an RS pattern to be channel estimated by the user equipment to receive a data symbol according to a multi-user superposition access scheme.”; Lee et al.; 0098)

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 20190223225 (cited in Non-Final Rejection dated 9/16/2021) in view of Liu et al. US 20190182007 (cited in Non-Final Rejection dated 9/16/2021) and in further view of Soriaga et al. US 20150358971(cited in Non-Final Rejection dated 9/16/2021) and Tani et al. US 20180376409 (cited in Non-Final Rejection dated 3/17/2020) and.

As to claim 17:
Lee et al. as described above does not explicitly teach:
wherein determining the access mode of the terminal device comprising:
in response to … and/or … and/ or die required QoS being lower than a predetermined QoS threshold, determining the NOMA mode as the access mode of the terminal device: and
in response to … and/or the system, … and/ or the required QoS being higher than tire predetermined QoS threshold, determining: the MDMA mode as the access mode of the terminal device.

However, Tani et al. further teaches a threshold capability which includes:
wherein determining the access mode of the terminal device comprising:
(“That is, the mobile station 221 determines whether the DL path loss at the mobile station 221 in the base station cell selected at step S305 is greater than the threshold value Th#2 (step S308). The threshold value Th#2 is a threshold value indicated by the NOMA possible quality information included in the broadcast signal received at step S301 and is, for example, a threshold value that is greater than the threshold value Th#1. 
[0069] If at step S308 the path loss is greater than the threshold value Th#2 (step S308: YES), the mobile station 221 selects a NOMA-non-enabled 
(“Next, the base station 110 wirelessly transmits user data destined for the mobile station 221 (step S903). In the case of transmitting the user data by NOMA at step S903, the base station 110 transmits the user data by using the frequency domain and MCS indicated by the NOMA-enabled frequency/MCS information described above. In the case of transmitting the user data not by NOMA (e.g., by OFDMA), the base station 110 transmits the user data by using a frequency domain and MCS different from the frequency domain and MCS indicated by the NOMA-enabled frequency/MCS information described above.”; Tani et al.; 0112)

in response to … and/or … and/ or  required QoS being lower than a predetermined QoS threshold, determining the NOMA mode as the access mode of the terminal device: and
(FIG. 3, step S308, S310, where “Threshold value Th#2”/”threshold value Th#2 is a threshold value indicated by the NOMA possible quality information” maps to “QoS threshold”

in response to … and/or … and/ or the required QoS being higher than tire predetermined QoS threshold, determining: the MDMA mode as the access mode of the terminal device.
(FIG. 3, step S308, S309)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the threshold capability of Tani et al. into Lee et al. By modifying the OMA/NOMA capability of  Lee et al. to include the threshold capability as taught by the NOMA-enabled/NOMA-nonenabled capability of Tani et al., the benefits of reduced control signal transmission (Tani et al.; 0195) are achieved.

As to claim 18:
Lee et al. as described above does not explicitly teach:
	determining the system traffic based on a work load of the network device.

However, Soriaga et al. further teaches a load capability which includes:
determining the system traffic based on a work load of the network device.
 (“In another example, the processing circuit 1702 (e.g., the non-orthogonal multiple access management circuit/module 1706) executing the non-orthogonal multiple access management operations 1708 can coordinate and choose whether to increase or decrease non-orthogonal multiple access. In some implementations, the processing circuit 1702 (e.g., the non-orthogonal 
(where
“network is accepting non-orthogonal multiple access”/”network is lightly loaded” maps to “system traffic”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the load capability of Soriaga et al. into Lee et al. By modifying the processing capability of Lee et al. to include the load capability as taught by the processing capability of Soriaga et al., the benefits of improved efficiencies (Soriaga et al.; 0041) are achieved.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

 
/Michael K Phillips/Examiner, Art Unit 2464